DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Status of Claims
2.            The following claim(s) is/are pending in this Office action: 1-20.
3.            Claim(s) 1-20 are rejected.  This rejection is NON-FINAL.
 
Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 5/4/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The information disclosure statement (IDS) submitted on 5/25/2018 includes a non-patent literature (NPL) that mismatches that of the uploaded abstract.  As a result, this mismatched NPL is crossed out and not considered.
 
Claim Objections
5.            Claims 1, 9, 10-11, and 19-20 stand objected to because of the following informalities:
(a)      Claims 1 and 11: The limitations “wherein the one or more nodes representing the one or more rules” and “wherein the one or more edges forming a unique path through the one or more nodes” respectively contain a grammatical error.  More form a unique path through the one or more nodes.”
(b)      Claims 9 and 19: The last two of the three recited wherein clauses are not joined by a conjunction.  The examiner suggests amending claim 9 to recite “wherein the grammar represents the static structure of the data series using the one or more rules and one or more paths, wherein a path in the one or more paths is a sequence of edges that leads back to a root node, and wherein the enhanced directed graph captures both the static and dynamic structures of the data series.”
(c)      Claim 10: The last two of the five recited wherein clauses are not joined by a conjunction.  The examiner suggests amending claim 10 to recite “wherein the traversing starts from the root node, wherein an initial charge value of each cycle in the one or more cycles is set to zero, wherein the one or more charge values are incremented by one each time the root node is reached during the traversing, wherein when a charge value in the one or more charge values reaches the corresponding cycle value, the respective cycle is traversed, and wherein once a cycle in the one or more cycles is traversed, the corresponding charge value is set back to zero.”
(d)      Claim 20: The last two of the six recited wherein clauses are not joined by a conjunction.  The examiner suggests amending the last two wherein clauses of claim 20 to recite “wherein when a charge value in the one or more charge values reaches the corresponding cycle value, the respective cycle is traversed, and wherein once a cycle in the one or more cycles is traversed, the corresponding charge value is set back to zero.”
 
Drawings
6.            The drawings are objected to under 37 CFR 1.83(a).  FIGS. 2-5 and 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). More particularly, the present disclosure describes FIGS. 2-5 and 7 as “in accordance with prior art” and should thus be designated as such.  Corrected drawings in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled "Replacement Sheet" in the page header (as per 37 CFR 1.84 (c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. No new matter should be entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: communication device in claims 11-20.
More specifically, claims 11 recites the generic placeholders “a communication device” and “a processing device” that are respectively followed by functional limitations (e.g., “receive a data series” for the “communication device” and “analyze the data series 
Therefore, these claims recite generic placeholders (“a communication device” and “a processing device”) respectively followed by the transition phrase “configured to” that is in turn followed by functional limitations without being modified with sufficient structure, material, or acts and thus invoke the interpretation under 35 USC 112(f). 
The corresponding structure described in the disclosure for the generic placeholder “communication device” appears to be a software module that is “configured to receive a data series” (¶¶ [0021], [0128], and [0133]). The “communication device” (2702) is also illustrated as a rectangular box in FIG. 27. 
The corresponding structure described in the disclosure for the generic placeholder “processing device” appears to be a software module. More specifically, FIG. 27 represents a “system 2700” as a rectangular box that further includes a “processing device 2704” that is also represented as another rectangular box.  Moreover, ¶¶ [0021], [0129]-[0131], and [0135] also only describe the functional aspects of a “processing device”.  
Further, although ¶ [0138] describes that “the aforementioned storage device and processing device may be implemented in a computing device, such as computing device 2900 of FIG. 29”, FIG. 29 nevertheless does not show any “processing device”.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
8.            Claims 11-20 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
More specifically, claim 11 (and hence claims 11-20) recites the generic placeholder “a communication device” that is further followed by functional limitations “receive a data series” with the transition phrase “configured to” and thus invoke the interpretation under 35 U.S.C. § 112(f).  Nonetheless, the disclosure merely describes intended use or intended results yet fails to describe the corresponding structure, material, or acts (e.g., "the computer and the algorithm in MPEP 2181-IV) that perform the claimed functional limitations (e.g., “receive a data series” for the claimed “communication device” in claim 11). 

Therefore, the disclosure fails to provide evidence that Application had possession of the claimed invention at the time of filing, and claims 11-20 are thus rejected under the written description requirement of 35 U.S.C. 112(a) for at least the foregoing reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
  
9.            Claims 1-20 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a)      Claim(s) 1 and 11:
(1)    The two recitations of “a processing device” are indefinite because it is unclear whether these two recitations correspond to the same or different 
(2)    The limitation “the one or more edges forming a unique path through the one or more nodes” is indefinite.  More specifically, “the one or more edges” may include multiple edges, and the “one or more nodes” may be a single node.  Nonetheless, multiple edges cannot be “forming a unique path” which may be singular and require a pair of nodes to form the edge.  For the purpose of examination, this limitation is interpreted as an edge forming a unique path between a pair of nodes. Correction is nevertheless required.
(3)    The limitation “charge value” is indefinite.  More specifically, the disclosure first provides in ¶ [0073] that “the charge may build by one each time the root node may be crossed.”  The disclosure further describes in ¶¶ [0087]-[0088] that a charge is an internal recurrent input and may be incremented by one each time an input token (e.g., a token in a cycle) is processed.  Nonetheless, an input token may or may not necessarily be the root node.  Therefore, although an applicant may be his own lexicographer, the specification nevertheless fails to provide a clear and consistent for the claimed “charge value”, and this failure renders the scope of the claims indefinite. For the purpose of examination, a charge value is interpreted as a total number of occurrences of a cycle in a directed graph for some claims and as an internal loop variable for some other claims consistent with the descriptions in ¶¶ [0073] and [0087]-[0088] of the present disclosure.
(4)    The limitation “assigning one or more cycle values for to one or more cycles” is indefinite.  More specifically, this limitation is incomplete as the object of the 
(b)      Claim(s) 2-10 and 12-20:
(1)    Claims 2-10 and 12-20 respectively dependent from independent claims 1 and 11 and thus inherit the deficiencies of independent claims 1 and 11. Claims 2-10 and 12-20 are thus rejected under 35 U.S.C. § 112(b) due to at least their respective dependency from independent claims 1 and 11.
(c)      Claim(s) 8 and 18:
(1)    The limitation “the graph” is indefinite as it is unclear whether “the graph” refers to the “directed graph” or “enhanced directed graph” recited in claim 1.  For the purpose of examination, “the graph” recited in claim 8 is interpreted as the “directed graph”.
(d)      Claim(s) 9 and 19:
(1)    The limitation “the static structure” lacks proper antecedent basis.
(2)      The limitation “the static and dynamic structures” lack proper antecedent basis.
(e)      Claim(s) 10 and 20:
(1)    The limitation “the enhanced graph” lacks proper antecedent basis as the base claim 1 recites “an enhanced directed graph”.
(2)      The limitation “the respective cycle” lacks proper antecedent basis.
 
Claim Rejections - 35 USC § 101
10.            35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-20 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
 
Step 1: claims 1-10 are directed to the statutory class of processes; and claims 11-20 are directed to the statutory class of machines.
 
Step 2A – Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim.
With respect to claim 1, claim 1 recites the abstract idea as shown in the following bolded limitations. 
receiving, using a communication device, a data series;
analyzing, using a processing device, the data series;
dynamically generating, using a processing device, one or more rules based on the analyzing, wherein the one or more rules form a grammar, wherein the grammar is represented as a directed graph comprising one or more nodes and one or more edges, wherein the one or more nodes representing the one or more rules, wherein the one or more edges forming a unique path through the one or more nodes;
assigning one or more cycle values for one or more cycles in the directed graph to obtain an enhanced directed graph, wherein a cycle in the one or more cycles is a path that leads back to a root node, wherein one or more charge values are assigned to the one or more cycles; and
storing, using a storage device, the one or more rules, the one or more cycle values and the one or more charge values.
(a)       Step 2A Prong One:
(1)      Regarding the limitation analyzing the data series: 
(mental process: The examiner notes that this limitation merely recites a mental process that can be performed by a human analog.  For example, a human analog may observe a received data series in his/her mind to judge or evaluate, for example, whether there is a repeated pattern in the received data series.
(2)      Regarding the limitation dynamically generating one or more rules based on the analyzing, wherein the one or more rules form a grammar: 
(mental process:  The examiner notes that this limitation merely recites a mental process that can be performed by a human analog.  For example, as the human is examining the received data series (and hence dynamically), a human analog may examine a received data series in his/her mind to identify, for example, that event A is followed by event B that is in turn followed by even C is repeated in the data series and generate a rule in his/her mind for the sequence of event (e.g., event A is followed by event B that is further followed by event C for these three events to constitute a first repeated pattern, and event B followed by event D that is further followed by event E to constitute a second repeated pattern in the data series.)  The human analog may then remember such rules in his/her mind or write down such rules with a pen and paper.)
(3)      Regarding the limitation wherein the grammar is represented as a directed graph comprising one or more nodes and one or more edges and wherein the one or more nodes representing the one or more rules and wherein the one or more edges forming a unique path through the one or more nodes: 
(mathematical concept and/or relationship: The examiner notes that these limitations are merely basic mathematical concept and/or relationship pertaining to utilizing the basic graph theory to construct a directed graph that depicts the sequence of events in the aforementioned data series.  
In addition or in the alternative, the examiner asserts that these limitations constitute a mental process that can be performed by a human analog.  In the aforementioned example, a human analog may draw, either in his/her mind or with a physical aid, a directed graph starting from A then to B then to C for the first repeated pattern and again starting from B to a separate node D and then to another separate node E to depict the aforementioned rules in a directed graph.)
(4)      Regarding the limitation assigning one or more cycle values for one or more cycles in the directed graph to obtain an enhanced directed graph, wherein a cycle in the one or more cycles is a path that leads back to a root node, wherein one or more charge values are assigned to the one or more cycles: 
(mathematical concept and/or relationship and mental process: The examiner notes that these limitations are merely basic mathematical concept and/or relationship pertaining to counting the number of nodes in a cycle by traversing the cycle in the aforementioned directed graph and assigning the number to the cycle to the cycle.  
In addition or in the alternative, the examiner asserts that these limitations constitute a mental process that can be performed by a human analog.  In the aforementioned example, a human analog may identify a cycle and count, either in his/her mind or with a physical aid, the number of nodes in the cycle and either remember this number of nodes for this node or mark the number of nodes in the cycle written on paper.)
(a)      Step 2A Prong Two:
          Claim 1, when analyzed individually, recites the additional elements of “receiving, using a communication device, a data series”.  The examiner notes that this additional element merely constitutes insignificant extra-solution activity (e.g., pre-solution activity of receiving data) which does not integrate the claimed judicial exception into a practical application as held by the U.S. Supreme Court in Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Similarly, claim 1 also recites the limitation ”storing, using a storage device, the one or more rules, the one or more cycle values and the one or more charge values”.  The examiner notes that this additional element merely constitutes insignificant extra-solution activity (e.g., post-solution activity of storing data) which does not integrate the claimed judicial exception into a practical application as held by the U.S. Supreme Court in Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Claim 1 further recites the limitation “analyzing, using a processing device, the data series” and “dynamically generating, using a processing device, one or more rules …”.  The examiner notes that these additional elements “a processing device” is merely recited at a high level of generality to apply the claimed judicial exception to a generic computer component which does not integrate the claimed judicial exception into a practical application as held by the U.S. Supreme Court in Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014).
(c)      Step 2B:
          Claim 1, when analyzed as an ordered combination, recites the additional elements of “receiving, using a communication device, a data series”, using “a communication device” to perform the judicial exception of analyzing the data series and generating one or more rules, and storing various data “using a storage device”.  The examiner notes that these additional elements, when analyzed as an ordered combination, merely constitute insignificant extra-solution activities (e.g., pre-solution and post-solution activities) of receiving or transmitting data over a network. See MPEP 2106.05(d). Moreover, the limitation merely applies the claimed judicial exception to generic computer components (e.g., processing device, communication device, storage device) and/or generic computer functions (“apply it”) that are recited at a high level of generality.  The examiner notes that such extra-solution activities and generic computer components/functions do not amount to significantly more than the claimed judicial exception. See MPEP 2106.05(d) citing Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978) and Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014).
          Therefore, the examiner notes that claim 1 recites the aforementioned judicial exception without additional elements that integrate the aforementioned judicial exception 
 
With respect to claim 2, claim 11 recites the additional element as shown in the following non-bolded limitations. 
wherein the data series is processed before the data series is received at the communication device.
Step 2A Prong One:
          The examiner notes that claim 2 merely recites the above non-bolded additional element that is analyzed at Prong Two and Step 2B.
Step 2A Prong Two:
The examiner notes that this additional element, when analyzed individually, merely describes further details about the received data and thus “‘[a]dd nothing … that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." 573 U.S. at 225 (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972).  Therefore, this additional element fails to integrate the claimed judicial exception into a practical application as held by the U.S. Supreme Court in Alice.
Step 2B:
The examiner notes that claim 2, when analyzed as an ordered combination, merely describes further details about the received data and thus “‘[a]dd nothing … that is not already present when the steps are considered separately’" and simply recite 
As such, claim 2 fails to recite any additional elements that integrate the claimed judicial exception into a practical application or amount to significantly more than the claimed judicial exception and is thus rejected under 35 U.S.C. § 101 for at least the foregoing reasons.
 
With respect to claim 3, claim 3 recites a judicial exception as shown in the following bolded limitations. 
wherein the data series includes a sequence of tokens, wherein a token in the sequence of tokens is a raw datum.
Step 2A Prong One:
          The examiner notes that the claimed limitation of claim 3 is directed to a mental process of observations of a data series about what the data series contains by a human analog and thus fails to satisfy Prong One of Step 2A.  See MPEP 2106.04(a). 
Step 2A Prong Two and Step 2B:
The examiner notes that claim 3 does not recite any additional elements, let alone additional elements that satisfy Prong Two of Step 2A or Step 2B. 
As such, claim 3 is directed to a judicial exception without reciting any additional elements that integrate the claimed judicial exception into a practical application or amount to significantly more than the claimed judicial exception and is thus rejected under 35 U.S.C. § 101 for at least the foregoing reasons.
 
With respect to claim 4, claim 4 recites a judicial exception as shown in the following bolded limitations. 
wherein the data series includes one or more patterns, wherein a pattern in the one or more patterns is one of a reflexive pattern, a periodic pattern, a cyclical pattern, a hybrid pattern and a seasonal pattern.
Step 2A Prong One:
          The examiner notes that the claimed limitation of claim 4 is directed to a mental process of observations of a data series about what the data series contains by a human analog and thus fails to satisfy Prong One of Step 2A.  See MPEP 2106.04(a). 
Step 2A Prong Two and Step 2B:
The examiner notes that claim 4 does not recite any additional elements, let alone additional elements that satisfy Prong Two of Step 2A or Step 2B.
Therefore, claim 4 is directed to a judicial exception without reciting any additional elements that integrate the claimed judicial exception into a practical application or amount to significantly more than the claimed judicial exception and is thus rejected under 35 U.S.C. § 101 for at least the foregoing reasons.
 
With respect to claim 5, claim 5 recites the abstract idea as shown in the following bolded limitations. 
wherein the analyzing the data series includes identifying, using a processing device, one or more patterns in the data series.
Step 2A Prong One:
          The examiner notes that claim 5 recites a mental process of a human analog’s observing the dada series to identify a pattern in the aforementioned data series. For example, a human analog may observe the received data series to identify a pattern (e.g., the aforementioned first repeated pattern A-B-C or the second repeated pattern B-D-E).
Step 2A Prong Two:
The examiner notes that the additional elements “using a processing device”, when analyzed individually, merely apply the aforementioned judicial exception to a generic processing device (“apply it”) that has been held to be insufficient to integrate the recited mental processes into a practical application. See MPEP 2106.04(d)-(I) citing Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014). 
Step 2B:
The examiner notes that claim 5, when analyzed as an ordered combination, merely applies an additional judicial exception (e.g., mental process) to a generic computer component recited at a high level of generality (“apply it”) that has been held to 
As such, claim 5 also recites a judicial exception yet fails to recite any additional elements that integrate the claimed judicial exception into a practical application or amount to significantly more than the claimed judicial exception and is thus rejected under 35 U.S.C. § 101 for at least the foregoing reasons.
 
With respect to claim 6, claim 6 recites the abstract idea as shown in the following bolded limitations. 
wherein the generating the one or more rules includes creating, using the processing device, a rule for each detected pattern.
Step 2A Prong One:
          The examiner notes that claim 6 recites a mental process of creating a rule for the aforementioned pattern that can be performed by a human analog. For example, a human analog may observe the identified pattern (e.g., the aforementioned first repeated pattern A-B-C or the second repeated pattern B-D-E) and create, either on his/her mind or with a physical aid such as a pen and paper, a rule that when observing A and the B, the next event in the sequence may be C or a separate rule that when observing B where the preceding event is not A, then the next event may be D.
Step 2A Prong Two:
The examiner notes that the claimed limitations of claim 6, when analyzed individually, merely apply the aforementioned judicial exception to a 
Step 2B:
The examiner notes that claim 6, when analyzed as an ordered combination, merely applies an additional judicial exception (e.g., mental process) to a generic computer component recited at a high level of generality that has been held to be insufficient to amount to significantly more than the recited mental processes as held by the U.S. Supreme Court in Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014). 
As such, claim 6 also recites a judicial exception yet fails to recite any additional elements that integrate the claimed judicial exception into a practical application or amount to significantly more than the claimed judicial exception and is thus rejected under 35 U.S.C. § 101 for at least the foregoing reasons.
 
With respect to claim 7, claim 7 recites a judicial exception as shown in the following bolded limitations. 
wherein a rule in the one or more rules may include an indication of a symbol predicting a token, wherein the symbol is sequence of tokens.
Step 2A Prong One:

Step 2A Prong Two and Step 2B:
The examiner notes that claim 7 does not recite any additional elements, let alone additional elements that satisfy Prong Two of Step 2A or Step 2B.
As such, claim 7 is directed to a judicial exception without reciting any additional elements that integrate the claimed judicial exception into a practical application or amount to significantly more than the claimed judicial exception and is thus rejected under 35 U.S.C. § 101 for at least the foregoing reasons.
 
With respect to claim 8, claim 8 recites a judicial exception as shown in the following bolded limitations. 
wherein the graph is fully connected and all nodes in the one or more nodes are reachable.
Step 2A Prong One:
The examiner notes that claim 8 is directed to a mental process of observing a graph and judging or evaluating whether the observed graph is fully connected by a 
Step 2A Prong Two and Step 2B:
The examiner notes that claim 8 does not recite any additional elements, let alone additional elements that satisfy Prong Two of Step 2A or Step 2B.
As such, claim 8 is directed to a judicial exception without reciting any additional elements that integrate the claimed judicial exception into a practical application or amount to significantly more than the claimed judicial exception and is thus rejected under 35 U.S.C. § 101 for at least the foregoing reasons.
 
With respect to claim 9, claim 9 recites the additional element as shown in the following non-bolded limitations. 
wherein the grammar represents the static structure of the data series using the one or more rules and one or more paths, wherein a path in the one or more paths is a sequence of edges that leads back to a root node, wherein the enhanced directed graph captures both the static and dynamic structures of the data series.
Step 2A Prong One:
          The examiner notes that claim 8 merely recites the above non-bolded additional element that is analyzed at Prong Two and Step 2B.
Step 2A Prong Two:
The examiner notes that claim 9, when analyzed individually, merely recites further details about the claimed grammar and directed graph that represents the grammar (e.g., representing a static structure having one or more paths) and the enhanced directed graph and again “‘[a]dd nothing … that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." 573 U.S. at 225 (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972).  Therefore, this additional element fails to integrate the claimed judicial exception into a practical application as held by the U.S. Supreme Court in Alice.
Step 2B:
The examiner notes that claim 9, when analyzed as an ordered combination, merely recites further details about the grammar and directed graph that represents the grammar as well as the enhanced directed graph and thus “‘[a]dd nothing … that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." 573 U.S. at 225 (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972).  Therefore, this additional element fails to amount to significantly more than the claimed judicial exception as held by the U.S. Supreme Court in Alice.
As such, claim 9 fails to recite any additional elements that integrate the claimed judicial exception into a practical application or amount to significantly more than the claimed judicial exception and is thus rejected under 35 U.S.C. § 101 for at least the foregoing reasons.
 

traversing the enhanced graph to regenerate the data series, wherein the traversing starts from the root node, wherein an initial charge value of each cycle in the one or more cycles is set to zero, wherein the one or more charge values are incremented by one each time the root node is reached during the traversing, wherein when a charge value in the one or more charge values reaches the corresponding cycle value, the respective cycle is traversed, wherein once a cycle in the one or more cycles is traversed, the corresponding charge value is set back to zero.
Step 2A Prong One:
          Regarding the limitation “traversing the enhanced graph to regenerate the data series, wherein the traversing starts from the root node”, the examiner notes this limitation is directed to a basic mathematical concept and/or relationship pertaining to basic graph traversal.  In addition or in the alternative, the examiner notes that this limitation is directed to a mental process of traversing a graph from a root node that can be performed by a human analog. For example, a human analog may traverse the aforementioned directed graph either on his/her mind or with a physical aid such as a pen and paper.
          Regarding the limitation wherein an initial charge value of each cycle in the one or more cycles is set to zero and wherein the one or more charge values are incremented by one each time the root node in a cycle is reached during the traversing, the examiner notes that this limitation is directed to a basic mathematical concept and/or relationship 
          Regarding the limitation wherein when a charge value in the one or more charge values reaches the corresponding cycle value, the respective cycle is traversed, the examiner notes that this limitation is directed to the basic mathematical concept and/or relationship of counting the number of nodes in a cycle, incrementing a counter (e.g., the claimed charge value) when a new node in the cycle is encountered, comparing the counter value to the total number of nodes in the cycle (e.g., the claimed cycle value), and determining that the cycle is traversed when the counter value equals the total number of nodes.
          Regarding the limitation wherein once a cycle in the one or more cycles is traversed, the corresponding charge value is set back to zero, the examiner notes that this limitation is directed to the mathematical concept and/or relationship of once the counter value is equal to the total number of nodes in a cycle, the counter value is then reset to its initial value.
          Therefore, the examiner notes that claim 10 merely recite an additional judicial exception without any additional elements, let alone additional elements that integrate the claimed judicial exception into a practical application or that amount to significantly more than the claimed judicial exception.
Step 2A Prong Two & Step 2B:
          The examiner notes that claim 10 merely recite an additional judicial exception without any additional elements, let alone additional elements that integrate the claimed 
As such, claim 10 also recites a judicial exception yet fails to recite any additional elements that integrate the claimed judicial exception into a practical application or amount to significantly more than the claimed judicial exception and is thus rejected under 35 U.S.C. § 101 for at least the foregoing reasons.
 
With respect to claim 11, claim 11 recites the abstract idea as shown in the following bolded limitations. 
a communication device configured to receive a data series;
a processing device configured to:
analyze the data series;
dynamically generate one or more rules based on the analyzing, wherein the one or more rules form a grammar, wherein the grammar is represented as a directed graph comprising one or more nodes and one or more edges, wherein the one or more nodes representing the one or more rules, wherein the one or more edges forming a unique path through the one or more nodes;
assign one or more cycle values for one or more cycles in the directed graph to obtain an enhanced directed graph, wherein a cycle in the one or more cycles is a path that leads back to a root node, wherein one or more charge values are assigned to the one or more cycles; and
a storage device configured to store the one or more rules, the one or more cycle values and the one or more charge values.
 
          The examiner notes that claim 11 merely recites identical or substantially similar limitations as claim 1 and is thus also rejected under 35 U.S.C. § 101 accordingly, the same rationale applying.
 

 
With respect to claim 13, it is substantially similar to claim 3 and is rejected in the same manner, the same reasoning applying. 
 
With respect to claim 14, it is substantially similar to claim 4 and is rejected in the same manner, the same reasoning applying. 
 
With respect to claim 15, it is substantially similar to claim 5 and is rejected in the same manner, the same reasoning applying. 
 
With respect to claim 16, it is substantially similar to claim 6 and is rejected in the same manner, the same reasoning applying. 
 
With respect to claim 17, it is substantially similar to claim 7 and is rejected in the same manner, the same reasoning applying. 
 
With respect to claim 18, it is substantially similar to claim 8 and is rejected in the same manner, the same reasoning applying. 
 
With respect to claim 19, it is substantially similar to claim 9 and is rejected in the same manner, the same reasoning applying. 

With respect to claim 20, it is substantially similar to claim 10 and is rejected in the same manner, the same reasoning applying. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
10.            Claim(s) 1-2, 4-6, 8-9, 11-12, 14-16, and 18-19 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Chien et al., US PGPub 2019/0108460A1 with effectively filed on April 17, 2014 (hereinafter Chien) in view of Parida et al., Discovering Topological Motifs Using A Compact Notation (Nov. 3, 2007) (hereinafter Parida).
          With respect to claim 1, Chien teaches  
A method of analysing a data series, the method comprising: receiving, using a communication device, a data series; (Chien at ¶ [0098]: “Each project of the one or more projects 802 may include one or more continuous queries 804 that contain data flows, which are data transformations of incoming event streams. The one or more continuous queries 804 may include one or more source windows 806 and one or more derived windows 808.” The examiner notes that a communication device on a control node or a worker node teaches a communication device, and Chien’s receiving one or more time series teaches receiving a data series at a communication device.)
analyzing, using a processing device, the data series; (Chien at ¶ [0098]: “Each project of the one or more projects 802 may include one or more continuous queries 804 that contain data flows, which are data transformations of incoming event streams. The one or more continuous queries 804 may include one or more source windows 806 and one or more derived windows 808.” ¶ [0101]: “Continuous query modeling involves defining directed graphs of windows for event stream manipulation and transformation. A window in the context of event stream manipulation and transformation is a processing node in an event stream processing model. A window in a continuous query can perform aggregations, computations, pattern-matching, and other operations on data flowing through the window.” The examiner notes that Chien’s query modeling that determines windows for event stream manipulation and transformation for a time series of data teaches analyzing the data series.)
dynamically generating, using a processing device, one or more rules based on the analyzing, (Chien at ¶ [0097]: “data may be received in real time as part of a streaming analytics environment (e.g., ESP)”; and “An event stream processing engine (ESPE) may continuously apply the queries to the data as it is received and determines which entities should receive the data.” ¶ [0098]: “Each project of the one or more projects 802 may include one or more continuous queries 804 that contain data flows”.  ¶ [0101]: “Continuous query modeling involves defining directed graphs of windows for event stream manipulation and transformation. A window in the context of event stream manipulation and transformation is a processing node in an event stream processing model. A window in a continuous query can perform aggregations, computations, pattern-matching, and other operations on data flowing through the window.”
The examiner first notes that Chien’s ESPE teaches a processing device.  The examiner further notes that Chien’s window that performs operations such as pattern-matching teaches a rule that correlates the received data series with one another (e.g., the aforementioned aggregations and/or computations) or with a data pattern (e.g., the aforementioned “pattern-matching). The examiner thus asserts that Chien’s developing pattern matching from the data series by using the “derived windows” (which are derived in real-time because the data is received in real-time) teaches a rule of matching a pattern, which is dynamically identified from the received data, with the rest of the data that is received in real-time. Therefore, Chien teaches the above limitation.)
wherein the one or more rules form a grammar, (The examiner asserts that a collection of the aforementioned windows for Chien’s “event stream manipulation and transformation in the citations to ¶ [0101] teaches a collection of rules and hence a grammar. )
wherein the grammar is represented as a directed graph comprising one or more nodes and one or more edges, (Chien at ¶ [0101]: “Continuous query modeling involves defining directed graphs of windows for event stream manipulation and transformation. A window in the context of event stream manipulation and transformation is a processing node in an event stream processing model”; and “A directed graph, for example, is a set of nodes connected by edges, where the edges have a direction associated with them.” The examiner notes that Chien’s defining at least one directed graph of the grammar (e.g., the rules provided by the collection of windows as explained in the rationale immediately above) teaches this limitation.)
wherein the one or more nodes representing the one or more rules, (Chien at ¶ [0101]: “A continuous query may be described as a directed graph of source, relational, pattern matching, and procedural windows. The one or more source windows 806 and the one or more derived windows 808 represent continuously executing queries that generate updates to a query result set as new event blocks stream through ESPE 800. A directed graph, for example, is a set of nodes connected by edges, where the edges have a direction associated with them.”  The examiner notes that Chien’s window teaches rules that correlates the data series to one another and/or to one or more established patterns.  See citations and rationale immediately above. The examiner thus asserts that Chien’s generating a directed graph with the windows, which teach respective rules, teaches this limitation.)
wherein the one or more edges forming a unique path through the one or more nodes; (Chien at ¶ [0101]: “A continuous query may be described as a directed graph of source, relational, pattern matching, and procedural windows. The one or more source windows 806 and the one or more derived windows 808 represent continuously executing queries that generate updates to a query result set as new event blocks stream through ESPE 800. A directed graph, for example, is a set of nodes connected by edges, where the edges have a direction associated with them.”)
storing, using a storage device, the one or more rules, the one or more cycle values and the one or more charge values. (Chien at ¶ [0036]: “Network-attached data stores may store a variety of different types of data organized in a variety of different ways and from a variety of different sources.”  The examiner notes that Chien’s storing, in its storage devices or data stores, a variety of different types of data from a variety of different sources such as Chien’s directed graph, its nodes and edges, the one or more rules, the grammar, and/or the data series as well as Parida’s cycle value(s) and charge value(s) teaches this limitation.)
          Chien does not appear to explicitly teach:  
assigning one or more cycle values for one or more cycles in the directed graph to obtain an enhanced directed graph,
wherein a cycle in the one or more cycles is a path that leads back to a root node, 
wherein one or more charge values are assigned to the one or more cycles; and 
          In the same field of endeavor, Parida does, however, teach:
assigning one or more cycle values for one or more cycles in the directed graph to obtain an enhanced directed graph, (Parida, FIGS. 1(b)-(d), p. 303: “The maximal version of these motifs (i.e., no more vertices or edges can be added to this motif.” “Definition 2 (maximal motif, edge-maximal motif, vertex-maximal motif)”, p. 304:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The examiner notes that Parida’s maximality for the number of edges (K’ in Definition 2 above for vertex-maximal) in a motif teaches a cycle value, and that Parida’s integer variable “i” where i  [1, K’] teaches a charge value that iterates from 1 through K’ to determine a motif and whether a motif repeats in a data series.  The examiner further notes that Parida’s assigning/associating the maximality (vertex-maximality and/or edge-maximality) to/with a topological motif in the directed graph teaches obtaining an enhanced directed graph (enhanced by the maximality for further determining the number of occurrences (repetitions) in the directed graph in § 4.3.)
wherein a cycle in the one or more cycles is a path that leads back to a root node, (Parida at ¶ 2, § 2.1, p. 302: “In the remainder of the discussion we deal with graphs with undirected edges and each edge has the same attribute. The methods presented here can be easily adapted to directed graphs (with edge attributes) and in fact simpler than the scenario discussed here.”  Also, the path along v1-v2-v3 in FIG. 1(a) on p. 303 teaches a cycle where a path leads back to a root node (e.g., v1, v2, or v3).  Similarly, the path along v1-v2-v3 in FIG. 2(a) on p. 3-4 also teaches the claimed cycle returning to a root node (e.g., v1, v2, or v3).)
(Parida, FIG. 1(d), p. 303: “The maximal version of these motifs (i.e., no more vertices or edges can be added to this motif.” “Definition 2 (maximal motif, edge-maximal motif, vertex-maximal motif)”, p. 304 (see citations immediately above). The examiner notes that Parida’s maximality for the number of vertices (K’ in Definition 2 above for vertex-maximal) in a motif teaches a cycle value, and that Parida’s integer variable “i” where i  [1, K’] teaches a charge value that is incremented each time a vertex is processed until i=K’. The examiner thus asserts that the integer variable “i” in Parida’s Definition 2 above is assigned to the specific motif and thus the cycle value of the specific motif.)
Chien and Parida are analog art because both references pertain to analyzing data series for determining patterns and cycles in data series with direct graph techniques.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Chien’s “systems and methods for  improving the accuracy  and the efficiency  of prediction  processes” (Chien at ¶ [0002]) with Parida’s “compact notation” (Parida at Last paragraph, Overview of Our Method, p. 301) in order to improve Chien’s “systems and methods for  improving the accuracy  and the efficiency  of prediction  processes” with Parida’s “compact notation” so as to “handle the combinatorial explosion arising from isomorphisms” (Parida at Last paragraph, Overview of Our Method, p. 301). 
 
With respect to claim 2, Chien modified by Parida teaches the method of claim 1, and Chien further teaches:
(Chien at ¶ [0070]: “For example, a server or computer may connect to control nodes and may transmit a project or job to the node. The project may include a data set. The data set may be of any size. Once the control node receives such a project including a large data set, the control node may distribute the data set or projects related to the data set to be performed by worker nodes.” The examiner notes that Chien’s control node’s distributing a data set or project related to the data set to multiple worker nodes teaches pre-processing the data series.)
 
With respect to claim 4, Chien modified by Parida teaches the method of claim 1, and Chien further teaches:
wherein the data series includes one or more patterns, wherein a pattern in the one or more patterns is one of a reflexive pattern, a periodic pattern, a cyclical pattern, a hybrid pattern and a seasonal pattern. (Chien at ¶ [0149]: “The public need output classification process may have various class types that can be considered. For example, class types may include, but are not limited to” “a long time-span seasonal classification (LTS_SEASON), a long time-span non-seasonal classification (LTS_NON_SEASON), a long time-span intermittent classification (LTS_INTERMIT), a long time-span seasonal intermittent classification (LTS_SEASON)”.)
 
Chien modified by Parida teaches the method of claim 4, and Chien further teaches:
wherein the analyzing the data series includes identifying, using a processing device, one or more patterns in the data series. (Chien at ¶ [0138]: “The pattern-clustering module (e.g., the pattern-clustering module 1213) groups the time series into different clusters based on similar public need output patterns over time periods as well as public need output characteristics for each public need output class generated from the classification module 1211.”)
 
With respect to claim 6, Chien modified by Parida teaches the method of claim 4, and Chien further teaches:
wherein the generating the one or more rules includes creating, using the processing device, a rule for each detected pattern.  (Chien at ¶¶ [0097]-[0098], [0101], and [0131] cited for claim 1 above. The examiner first notes that Chien’s ESPE or “processing system 1110” teaches the claimed processing device.  Further, as the examiner explained in the rationale for claim 1 above, Chien’s ¶¶ [0097]-[0098] and [0101] teaches developing pattern matching from the data series by using a “window” and thus teaches a rule that correlates a particular sequence of event objects with a pattern. Therefore, the examiner asserts that Chien creates a rule for each pattern that is first identified and then subsequently matched with new data that is received in real-time for Chien’s ESPE or processing system to perform pattern identification and pattern matching. In addition, the examiner notes that Chien’s “derived window” is derived for Chien’s “continuously querying” the real-time data series for pattern identification and matching.  Because Chien’s window teaches a rule, the examiner further asserts that Chien’s deriving “one or more derived windows” for performing pattern identification and matching on real-time data teaches dyncamically creating at least one rule, and that Chien thus teaches the above limitation in its entirety.)
 
With respect to claim 8, Chien modified by Parida teaches the method of claim 1, and Chien further teaches:
wherein the graph is fully connected and all nodes in the one or more nodes are reachable. (Parida at ¶ 7, p. 313: “Rationale: If the compact vertices form a cycle (closed path) on the meta-graph, then these are equivalent to cycles in the motif and then it is important to check that the cycles occur in each occurrence of the motif (by checking the location list).” The examiner any “cycle” having a closed path in Parida teaches that the directed graph is fully connected because each node in a cycle is reachable by any other node by traversing along a series of edges. Therefore, the examiner asserts that Parida teaches this limitation.)
Chien and Parida are analog art because both references pertain to analyzing data series for determining patterns and cycles in data series with direct graph techniques.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Chien’s “systems and methods for  improving the accuracy  and the efficiency  of prediction  processes” (Chien at ¶ [0002]) with Parida’s “compact notation” (Parida at Last paragraph, Overview of Our Method, p. 301) in order to improve Chien’s “systems and methods for  improving the Parida’s “compact notation” so as to “handle the combinatorial explosion arising from isomorphisms” (Parida at Last paragraph, Overview of Our Method, p. 301). 
 
With respect to claim 9, Chien modified by Parida teaches the method of claim 1, and Chien further teaches:
wherein the grammar represents the static structure of the data series using the one or more rules and one or more paths, (Chien at ¶ [0098]: “Each project of the one or more projects 802 may include one or more continuous queries 804 that contain data flows”.  ¶ [0101]: “Continuous query modeling involves defining directed graphs of windows for event stream manipulation and transformation”; and “[a] window in a continuous query can perform aggregations, computations, pattern-matching, and other operations on data flowing through the window.” The examiner notes that Chien’s windows that performs operations such as pattern-matching teaches rules that correlates the received data series with one another or with data pattern(s). The examiner further notes that a collection of Chien’s rules teaches a grammar.  The examiner thus asserts that Chien’s defining a directed graph by using windows for a received data series teaches a static structure of the data series, at least prior to new data series is received for further processing.)
wherein the enhanced directed graph captures both the static and dynamic structures of the data series. (Chien at ¶ [0101]: “A continuous query may be described as a directed graph of source, relational, pattern matching, and procedural windows. The one or more source windows 806 and the one or more derived windows 808 represent continuously executing queries that generate updates to a query result set as new event blocks stream through ESPE 800. A directed graph, for example, is a set of nodes connected by edges, where the edges have a direction associated with them.”  The examiner notes that before “new event blocks” are received at Chien’s ESPE (800), Chien’s enhanced directed graph (e.g., enhanced with the maximalities of motifs) for the data series already received teaches a static structure.  In addition, after “new event blocks” have been received and processed by Chien’s ESPE (800), Chien’s ESPE continuously executes new queries to update its enhanced directed graph that now further includes dynamic structure at least for the new event blocks.  Chien modified by Parida thus teaches the above limitation.)
Chien does not appear to explicitly teach:
wherein a path in the one or more paths is a sequence of edges that leads back to a root node,
Parida does, however, teach:
wherein a path in the one or more paths is a sequence of edges that leads back to a root node, (Parida at § 3.1, p. 313: “Rationale: If the compact vertices form a cycle (closed path) on the meta-graph, then these are equivalent to cycles in the motif”.  The examiner notes that Parida’s cycle forms a closed path and thus starts from a vertex (the “root node”) and eventually returns to the same vertex (the “root node”).  The vertex at which Parida’s cycle starts teaches a root node, and the vertices traversed from the root node and eventually back to the same root node teaches a path as claimed.)
Chien and Parida are analog art because both references pertain to analyzing data series for determining patterns and cycles in data series with direct graph techniques.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Chien’s “systems and methods for  improving the accuracy  and the efficiency  of prediction  processes” (Chien at ¶ [0002]) with Parida’s “compact notation” (Parida at Last paragraph, Overview of Our Method, p. 301) in order to improve Chien’s “systems and methods for  improving the accuracy  and the efficiency  of prediction  processes” with Parida’s “compact notation” so as to “handle the combinatorial explosion arising from isomorphisms” (Parida at Last paragraph, Overview of Our Method, p. 301). 
 
With respect to claim 11, Chien teaches:
a communication device configured to receive a data series; (¶ [0098]: “Each project of the one or more projects 802 may include one or more continuous queries 804 that contain data flows, which are data transformations of incoming event streams. The one or more continuous queries 804 may include one or more source windows 806 and one or more derived windows 808.” The examiner notes that a communication device on a control node or a worker node teaches a communication device, and Chien’s receiving one or more time series teaches receiving a data series at a communication device.)
a processing device configured to: (¶ [0089]: “Each node 602 and 610 includes a grid - enabled software component (GESC) 620 that executes on the data processor associated with that node and interfaces with buffer memory 622 also associated with that node .”)
analyze the data series; (¶ [0098]: “Each project of the one or more projects 802 may include one or more continuous queries 804 that contain data flows, which are data transformations of incoming event streams. The one or more continuous queries 804 may include one or more source windows 806 and one or more derived windows 808.” ¶ [0101]: “Continuous query modeling involves defining directed graphs of windows for event stream manipulation and transformation. A window in the context of event stream manipulation and transformation is a processing node in an event stream processing model. A window in a continuous query can perform aggregations, computations, pattern-matching, and other operations on data flowing through the window.” The examiner notes that Chien’s query modeling that determines windows for event stream manipulation and transformation for a time series of data teaches analyzing the data series.)
dynamically generate one or more rules based on the analyzing, (¶ [0097]: “data may be received in real time as part of a streaming analytics environment (e.g., ESP)”; and “An event stream processing engine (ESPE) may continuously apply the queries to the data as it is received and determines which entities should receive the data.” ¶ [0098]: “Each project of the one or more projects 802 may include one or more continuous queries 804 that contain data flows”.  ¶ [0101]: “Continuous query modeling involves defining directed graphs of windows for event stream manipulation and transformation. A window in the context of event stream manipulation and transformation is a processing node in an event stream processing model. A window in a continuous query can perform aggregations, computations, pattern-matching, and other operations on data flowing through the window.” The examiner first notes that Chien’s ESPE teaches a processing device.  The examiner further notes that Chien’s window that performs operations such as pattern-matching teaches a rule that correlates the received data series with one another (e.g., the aforementioned aggregations and/or computations) or with a data pattern (e.g., the aforementioned “pattern-matching). The examiner thus asserts that Chien’s developing pattern matching from the data series by using the “derived windows” (which are derived in real-time because the data is received in real-time) teaches a rule of matching a pattern, which is dynamically identified from the received data, with the rest of the data that is received in real-time. Therefore, Chien teaches the above limitation.)
wherein the one or more rules form a grammar, (The examiner asserts that a collection of the aforementioned windows for Chien’s “event stream manipulation and transformation in the citations to ¶ [0101] teaches a collection of rules and hence a grammar.)
wherein the grammar is represented as a directed graph comprising one or more nodes and one or more edges, (¶ [0101]: “Continuous query modeling involves defining directed graphs of windows for event stream manipulation and transformation. A window in the context of event stream manipulation and transformation is a processing node in an event stream processing model.” The examiner notes that Chien’s defining at least one directed graph of the grammar (e.g., the rules provided by the collection of windows as explained in the rationale immediately above) teaches this limitation.)
wherein the one or more nodes representing the one or more rules, (Chien at ¶ [0101]: “A continuous query may be described as a directed graph of source, relational, pattern matching, and procedural windows. The one or more source windows 806 and the one or more derived windows 808 represent continuously executing queries that generate updates to a query result set as new event blocks stream through ESPE 800. A directed graph, for example, is a set of nodes connected by edges, where the edges have a direction associated with them.”  The examiner notes that Chien’s window teaches rules that correlates the data series to one another and/or to one or more established patterns.  See citations and rationale immediately above. The examiner thus asserts that Chien’s generating a directed graph with the windows, which teach respective rules, teaches this limitation.)
wherein the one or more edges forming a unique path through the one or more nodes; (Chien at ¶ [0101]: “A continuous query may be described as a directed graph of source, relational, pattern matching, and procedural windows. The one or more source windows 806 and the one or more derived windows 808 represent continuously executing queries that generate updates to a query result set as new event blocks stream through ESPE 800. A directed graph, for example, is a set of nodes connected by edges, where the edges have a direction associated with them.”)
(Chien at ¶ [0036]: “Network-attached data stores may store a variety of different types of data organized in a variety of different ways and from a variety of different sources.”  The examiner notes that Chien’s storing, in its storage devices or data stores, a variety of different types of data from a variety of different sources such as Chien’s directed graph, its nodes and edges, the one or more rules, the grammar, and/or the data series as well as Parida’s cycle value(s) and charge value(s) teaches this limitation.)
 
          Chien does not appear to explicitly teach:  
assign one or more cycle values for one or more cycles in the directed graph to obtain an enhanced directed graph,
wherein a cycle in the one or more cycles is a path that leads back to a root node,
wherein one or more charge values are assigned to the one or more cycles; and
 
          In the same field of endeavor, Parida does, however, teach:
assign one or more cycle values for one or more cycles in the directed graph to obtain an enhanced directed graph, (Parida, FIGS. 1(b)-(d), p. 303: “The maximal version of these motifs (i.e., no more vertices or edges can be added to this motif.” “Definition 2 (maximal motif, edge-maximal motif, vertex-maximal motif)”, p. 304:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The examiner notes that Parida’s maximality for the number of edges (K’ in Definition 2 above for vertex-maximal) in a motif teaches a cycle value, and that Parida’s integer variable “i” where i   [1, K’] teaches a charge value that iterates from 1 through K’ to determine a motif and whether a motif repeats in a data series.  The examiner further notes that Parida’s assigning/associating the maximality (vertex-maximality and/or edge-maximality) to/with a topological motif in the directed graph teaches obtaining an enhanced directed graph (enhanced by the maximality for further determining the number of occurrences (repetitions) in the directed graph in § 4.3.)
wherein a cycle in the one or more cycles is a path that leads back to a root node, (Parida at § 3.10, p. 313: “Rationale: If the compact vertices form a cycle (closed path) on the meta-graph, then these are equivalent to cycles in the motif”.  The examiner notes that Parida’s cycle forms a closed path and thus starts from a vertex and eventually returns to the vertex.  The vertex at which Parida’s cycle starts and ends teaches a root node for the cycle, and the vertices traversed from the root node and eventually back to the same root node teaches a path. )
wherein one or more charge values are assigned to the one or more cycles; and (Parida, FIG. 1(d), p. 303: “The maximal version of these motifs (i.e., no more vertices or edges can be added to this motif.” “Definition 2 (maximal motif, edge-maximal motif, vertex-maximal motif)”, p. 304 (see citations immediately above). The examiner notes that Parida’s maximality for the number of vertices (K’ in Definition 2 above for vertex-maximal) in a motif teaches a cycle value, and that Parida’s integer variable “i” where i  [1, K’] teaches a charge value that is incremented each time a vertex is processed until i=K’. The examiner thus asserts that the integer variable “i” in Parida’s Definition 2 above is assigned to the specific motif and thus the cycle value of the specific motif.)
Chien and Parida are analog art because both references pertain to analyzing data series for determining patterns and cycles in data series with direct graph techniques.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Chien’s “systems and methods for  improving the accuracy  and the efficiency  of prediction  processes” (Chien at ¶ [0002]) with Parida’s “compact notation” (Parida at Last paragraph, Overview of Our Method, p. 301) in order to improve Chien’s “systems and methods for  improving the accuracy  and the efficiency  of prediction  processes” with Parida’s “compact notation” so as to “handle the combinatorial explosion arising from isomorphisms” (Parida at Last paragraph, Overview of Our Method, p. 301). 
 
With respect to claim 12, it is substantially similar to claim 2 and is rejected in the same manner, the same art and reasoning applying. 
 

 
With respect to claim 15, it is substantially similar to claim 5 and is rejected in the same manner, the same art and reasoning applying. 
 
With respect to claim 16, it is substantially similar to claim 6 and is rejected in the same manner, the same art and reasoning applying. 
 
With respect to claim 18, it is substantially similar to claim 8 and is rejected in the same manner, the same art and reasoning applying. 
 
With respect to claim 19, it is substantially similar to claim 9 and is rejected in the same manner, the same art and reasoning applying. 
           
11.            Claims 3, 7, 13, and 17 stand rejected under 35 U.S.C. 103 as being unpatentable over Chien et al., US PGPub 2019/0108460A1 with effectively filed on April 17, 2014 (hereinafter Chien) in view of Parida et al., Discovering Topological Motifs Using A Compact Notation (Nov. 3, 2007) (hereinafter Parida) and further in view of Fairweather et al., US20070112714A1 with publication date of May 17, 2007 (hereinafter Fairweather).
 
With respect to claim 3, Chien modified by Parida teaches the method of claim 1 but does not appear to explicitly teach:

 
In the same field of endeavor, Fairweather does, however, teach:
wherein the data series includes a sequence of tokens, wherein a token in the sequence of tokens is a raw datum. (Fairweather at ¶ [0268]: “The analysis and parsing of textual information is a well-developed field of study, falling primarily within what is commonly referred to as ‘compiler theory’. At its most basic, a compiler requires three components, a lexical analyzer which breaks the text stream up into known tokens, a parser which interprets streams of tokens according to a language definition specified via a meta-language such as Backus-Naur Form (BNF), and a code generator/interpreter.” The examiner notes that Fairweather’s breaking the stream up into tokens teaches the data series includes a sequence of tokens, and that Fairweather’s tokenizing a data stream into a stream of tokens with its lexical analyzer prior to parsing that further processes the stream of tokens teaches that at least one token in the stream of tokens from the lexical analyzer is a raw datum.)
Chien, Parida, and Fairweather are analog art because all three references pertain to analyzing series of data for determining patterns in data series.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Chien’s “systems and methods for  improving the accuracy  and the efficiency  of prediction  processes” (Chien at ¶ [0002]) modified by Parida’s “compact notation” (Parida at Last paragraph, Overview of Our Method, p. 301) that Chien’s “systems and methods for  improving the accuracy  and the efficiency  of prediction  processes” with Fairweather’s “built-in lexical analyzer generator” (Fairweather at ¶[0206]) so as to enjoy “significant advantages over standard techniques in terms of performance and flexibility” provided by Fairweather. Id.
 
With respect to claim 7, Chien modified by Parida teaches the method of claim 1 but does not appear to explicitly teach:
wherein a rule in the one or more rules may include an indication of a symbol predicting a token, wherein the symbol is sequence of tokens. 
In the same field of endeavor, Fairweather does, however, teach:
wherein a rule in the one or more rules may include an indication of a symbol predicting a token, wherein the symbol is sequence of tokens. (Fairweather at ¶ [0137]: “The data streams resulting from each sensor are fed into a computer for recording and subsequent analysis. Since it is likely that not all particles resulting from the collision are detected, the purpose of the analysis is to use the data gathered to infer exactly what type of event must have occurred during the collision and from that to deduce the nature and behavior of the particles involved. The next stage is then to use this model to predict other events and then search for the signatures of those events in order to confirm the model.”  ¶ [0139]: “Control and/or data flow based programs (known as widgets) are caused to begin execution by virtue of a matching set of data objects or tokens appearing on the input data-flow pins of the widget.” Also see Appendix 2 for tokenization of data series. 
The examiner notes that Fairweather’s first tokenizing a data stream into tokens (see Appendix 2 cited above) and then identifying a sequence of tokens that has occurred.  Further, based on the identified sequence of tokens (and hence the claimed “symbol” that is a sequence of tokens as recited), Fairweather’s predicting the next event (which is again modeled as a token by Fairweather’s lexical analyzer as explained in Appendix 2) to occur teaches an indication of a symbol (which is a sequence of tokens as taught by Fairweather and recited in claim 7), that predicts the next event (which is again modeled as a token by Fairweather’s lexical analyzer).  Therefore, the examiner assets that Fairweather teaches the claimed limitation in its entirety.)
Chien, Parida, and Fairweather are analog art because all three references pertain to analyzing series of data for determining patterns in data series.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Chien’s “systems and methods for  improving the accuracy  and the efficiency  of prediction  processes” (Chien at ¶ [0002]) modified by Parida’s “compact notation” (Parida at Last paragraph, Overview of Our Method, p. 301) that improves Chien’s “systems and methods for  improving the accuracy  and the efficiency  of prediction  processes” with Fairweather’s “built-in lexical analyzer generator” (Fairweather at ¶[0206]) so as to enjoy “significant advantages over standard techniques in terms of performance and flexibility” (Id.) provided by Fairweather. 
 
With respect to claim 13, it is substantially similar to claim 3 and is rejected in the same manner, the same art and reasoning applying. 

With respect to claim 17, it is substantially similar to claim 7 and is rejected in the same manner, the same art and reasoning applying. 
 
12.            Claims 10 and 20 stand rejected under 35 U.S.C. 103 as being unpatentable over Chien et al., US PGPub 2019/0108460A1 with effectively filed on April 17, 2014 (hereinafter Chien) in view of Parida et al., Discovering Topological Motifs Using A Compact Notation (Nov. 3, 2007) (hereinafter Parida) and further in view of Bhattacherjee et al., Principles of Dataset Versioning: Exploring the Recreation/Storage Tradeoff (August 2015) (hereinafter Bhattacherjee).
 
With respect to claim 10, Chien modified by Parida teaches the method of claim 1, and Parida further teaches:
wherein an initial charge value of each cycle in the one or more cycles is set to zero, (Parida at “Definition 2 (maximal motif, edge-maximal motif, vertex-maximal motif)”, p. 304 shows that a charge value (the variable “i” in Definition 2) loops from integer 1 to the maximality of the motif (K’) for Parida’s exact counting method for detecting occurrence(s) of a motif in a directed graph teaches that the charge value is initialized to iterate from 1 through K’.  The examiner further notes that iterating the integer variable “i” from 1 to K’ or from 0 to K’-1 is a design choice that is well within the knowledge of one of ordinary skill in the art.  Therefore, the examiner asserts that Parida teaches this limitation.)
 (Parida at “Definition 2 (maximal motif, edge-maximal motif, vertex-maximal motif)”, p. 304: 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The examiner notes that Definition 2 reproduced above shows that a charge value (the variable “i” in Definition 2) loops from integer 1 to the maximality of the motif (K’ denoting the “number of occurrences” of a motif) for Parida’s exact counting method for detecting occurrence(s) of a motif in a directed graph teaches that the charge value variable “i” is incremented by 1 for each vertex processed.  The examiner thus asserts that Parida teaches the above limitation.)
 wherein when a charge value in the one or more charge values reaches the corresponding cycle value, the respective cycle is traversed, (Parida, FIG. 1(d), p. 303: “The maximal version of these motifs (i.e., no more vertices or edges can be added to this motif.” “Definition 2 (maximal motif, edge-maximal motif, vertex-maximal motif)”, p. 304 reproduced immediately above. 
The examiner notes that the claimed “a charge value” is interpreted as being associated with a vertex in a cycle that is being processed, and that when Parida’s integer variable “i” reaches the maximality K’, a repeated motif is detected, and thus the motif is traversed.  Therefore, Parida teaches the above limitation.)
(Parida at “Definition 2 (maximal motif, edge-maximal motif, vertex-maximal motif)”, p. 304 reproduced immediately above shows that a charge value (the variable “i” in Definition 2) loops from integer 1 to the maximality of the motif (K’) for Parida’s exact counting method for detecting occurrence(s) of a motif in a directed graph teaches that the charge value is reset once the counting from 1 through K’ is complete.  The examiner further notes that iterating the integer variable “i” from 1 to K’ or from 0 to K’-1 is a design choice that is well within the knowledge of one of ordinary skill in the art.  Therefore, the examiner asserts that Parida teaches this limitation.)
Chien and Parida are analog art because both references pertain to analyzing data series for determining patterns and cycles in data series with direct graph techniques.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Chien’s “systems and methods for  improving the accuracy  and the efficiency  of prediction  processes” (Chien at ¶ [0002]) with Parida’s “compact notation” (Parida at Last paragraph, Overview of Our Method, p. 301) in order to improve Chien’s “systems and methods for  improving the accuracy  and the efficiency  of prediction  processes” with Parida’s “compact notation” so as to “handle the combinatorial explosion arising from isomorphisms” (Parida at Last paragraph, Overview of Our Method, p. 301).  
Chien modified by Parida does not appear to explicitly teach:
traversing the enhanced graph to regenerate the data series, 
wherein the traversing starts from the root node, 
Bhattacherjee does, however, teach:
traversing the enhanced graph to regenerate the data series, (Bhattacherjee at “LAST Algorithm”, ¶ 5 (the paragraph above “Example 6” in the right-hand column), § 4.3: “The algorithm starts with the MST and then conducts a depth-first traversal in MST. Each node V keeps track of its path cost from root as well as its parent, denoted as d(Vi) and p(Vi) respectively. Given the approximation parameter α, when visiting each node Vi, we first check whether d(Vi) is bigger than α × SP(V0, Vi) where SP stands for shortest path. If yes, we replace the path to Vi with the shortest path from root to Vi in G and update d(Vi) as well as p(Vi) .” “Example 6” and line 1, “Algorithm 3” (immediately above FIGS. 11(a)-(c) in the left-hand column) in § 4.3: “Initialize T as MST. Let d(Vi) be the distance from V0 to Vi in T and p(Vi) be the parent of Vi in T”.  
The examiner first notes that Chien modified by Parida teaches an enhanced directed graph.  See citations and rationale for claim 1 above.  The examiner further notes that Bhattacherjee aims to address the problems with “Managing, storing, and recreating these dataset versions” (Abstract) by using the LAST algorithm that traverses a directed graph for recreating the correct dataset.  Therefore, the examiner interprets Bhattacherjee’s recreating a correct version of a dataset as regenerating a data series and thus asserts that Chien modified by Parida, when combined with Bhattacherjee’s LAST algorithm teaches regenerating the data series by traversing the enhanced directed graph.)
 wherein the traversing starts from the root node, (Bhattacherjee at line 1, “Algorithm 3” (immediately above FIG. 11) in § 4.3: “Initialize T as MST. Let d (Vi) be the distance from V0 to Vi in T and p(Vi) be the parent of Vi in T.”  The examiner notes that Bhattacherjee’s FIGS. 11(a), 11(b), and 11(c) reproduced below all illustrate that Bhattacherjee starts with V0 – the root node – as further evidenced in Algorithm 3 in § 4.3 and thus teaches the above limitation.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Chien, Parida, and Bhattacherjee are analog art because all three references pertain to analyzing series of data for determining patterns in data series.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Chien’s “systems and methods for  improving the accuracy  and the efficiency  of prediction  processes” (Chien at ¶ [0002]) modified by Parida’s “compact notation” (Parida at Last paragraph, Overview of Our Method, p. 301) that improves Chien’s “systems and methods for  improving the accuracy  and the efficiency  of prediction  processes” with Bhattacherjee’s “DataHub” (Bhattacherjee at Abstract) with “efficient” and “novel heuristics” (Bhattacherjee at ¶ 2, § 4) “that are effective at exploring this [storage-recreation] trade-off” (Bhattacherjee at ¶ 1, § 7).
 
With respect to claim 20, it is substantially similar to claim 10 and is rejected in the same manner, the same art and reasoning applying. 
 
Conclusion
13.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)            Rungta et al., A Methodology to Find the Cycle in a Directed Graph Using Linked List (September 2014) teaches SUS_dcycle method which is a detection algorithm for detecting cycle in a directed graph, with the help of linked list in order to discover new lists in run time. This algorithm is used to detect the cycle in any type of directed graph. The proposed algorithm differs from other existing algorithms through its ability to count the total number of cycles present in any type of directed graphs. Also the study of earlier works says that this is a novel approach for the prescribed task and complex problems may use it as a subroutine application for effective results. In advanced computing, time-space trade-off is an important factor to efficiently deal with the problems. This method may solve the above said purpose.
(b)       Tran et al., Current Innovations and Future Challenges of Network Motif Detection (25th May 2014) analyzed 11 different network motif detection tools and algorithms as well as discussed their individual strengths and weaknesses.
(c)        Milo et al., Network Motifs: Simple Building Blocks of Complex Networks (November 2002) characterized the statistical significance of the motifs as a function of network size, by considering pieces of various sizes (subnetworks) of the full network.
14.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH C. TZOU whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo can be reached on 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 
 
/E.C.T./Examiner, Art Unit 2126    
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126